DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/15/2022 has been entered.  Claims 1-20 are pending in the application.
Claim Objections
Claims 2, 4-6, 8-9, 11-13, 15-16, and 18-19, are objected to because of the following informalities: “wherein the processor configured” needs to have “is” after “processor” as recited in claim 3, and should be recited - - wherein the processor is configured - -.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: claim 18 recites “currently amended” but no amendment markings are found.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swensgard et al. (US 20170296213 A1).
Regarding claims 1 and 10, Swensgard et al. discloses a surgical circular stapler (10/4400) comprising: a processor (2004/2006/4410/4422, [0180-0192, 0417-0424]) configured
to: receive an indication to provide motor control based on sensor readings/configuration data and receive an indication (LEDs)/configuration data to provide motor control; 
	determine sensor readings associated with pressure applied to tissue (tissue gap pressure on tissue, pressure applied by the tissue during clamping, measure strain on tissue, pulse current to tissue, compression applied to tissue, [0140, 0243, 0249-0255, 0260-0267, 0274-0278, 0285-0290, 0296-0298, 0321-0325, 0336-0342, 349-0351, 0354, 0400-0403, 0405, 0438, 0442-0444, 0482], figs. 20-26 and 63);
monitor a first motor configured to generate output (82/4406 [0417]) associated with application of force by an anvil to compress tissue [0004, 0148]; monitor a second motor configured to generate output (2048/4402 [0417]) associated with application of force to insert a surgical staple; identify an indication associated with application of a force to insert a surgical staple into tissue compressed by the anvil; and 
control, in response to identifying the indication associated with application of the force to insert the surgical staple and/or based on the sensor readings, [0172, 0234, 0244-0247, 0272-0277, 0286, 0296, 0329, 0341], the first motor to cause the anvil to apply force to the tissue he configuration data indicating a threshold; determine a force applied by an anvil to compress the tissue satisfies the threshold; and determine, based on the force applied by the anvil to compress the tissue satisfying the threshold, to control a first motor to apply a force to insert a surgical staple into the tissue compressed by the anvil ([0140, 0417-0425, 0436-0438, 0489-0498], claims 1, 5-15, figs. 1-34 and 90).
Regarding claim 17, Swensgard et al. discloses a surgical circular stapler (10/4400) comprising: a processor (2004/2006/4410/4422, [0180-0192, 0417-0424]) configured to: receive data indicating to provide motor
control (abstract, [0139-0140, 0180, 0192, 0207, 0215-0217, 0234-0243, 0273, 0392-0396, 0420-0425, 0448, 0474, 0481-0512], claim 1); receive, data indicating a threshold (motor set point, [0215-0217, 0239-0240, 0397-0405, 0483-0484];  
determine a force applied by an anvil to compress tissue satisfies the threshold; and control, on a condition the force applied by the anvil to compress the tissue satisfies the threshold [0216, 0400, 0483], a first motor to apply a force to insert a surgical staple into the tissue compressed by the anvil [0483-0484].
Regarding claims 2-6, Swensgard et al. discloses the processor configured to identify an indication associated with application of the force to insert the surgical staple is configured to identify the indication by monitoring the second motor, wherein the processor is further configured to control the first motor to cause the anvil to discontinue applying force to the tissue, 
wherein the processor configured to control the first motor to cause the anvil to apply force to the tissue is configured to control the first motor to cause the anvil to apply a first force for a first period of time and to apply a second force for a second period of time, wherein the processor configured to control the first motor to cause the anvil to apply the first force for the first period of time is configured to determine to control the first motor to cause the anvil to apply the first force during a period corresponding to a surgical staple being inserted into the tissue; and wherein the processor configured to determine to control the first motor to cause the anvil to apply the second force for the second period of time is configured to determine to control the first motor to cause the anvil to apply the second force during a period corresponding to a knife being used to cut the tissue, wherein the processor configured to receive an indication to provide motor control is configured to receive an indication to provide motorized control of anvil closure and motorized control of surgical stapler firing ([0140, 0417-0425, 0436-0438, 0489-0498], claims 1, 5-15, figs. 1-34 and 90).
Regarding claims 7-9 and 11-13, Swensgard et al. discloses the processor is further configured to: determine, based on an indication associated with the first motor, a force applied by the anvil to compress the tissue satisfies a predetermined threshold; and determine, based on the force applied by the anvil to compress the tissue satisfying the predetermined threshold, to apply the force to insert the surgical staple into the tissue compressed by the anvil, wherein the processor configured to determine the force applied by the anvil to compress the tissue satisfies the predetermined threshold is configured to determine the force applied by the anvil to compress the tissue satisfies a predetermined threshold relating to time, wherein the processor configured to determine the force applied by the anvil to compress the tissue satisfies the predetermined threshold is configured to determine the force applied by the anvil to compress the tissue satisfies a predetermined threshold relating to magnitude of force, sensor readings associated with pressure applied to the tissue is configured to determine that the sensor readings indicate pressure applied to the tissue is applied substantially uniformly and sensor readings from a plurality of zones, 
wherein the processor configured to control, based on the sensor readings, the first motor to apply force to insert a surgical staple is configured to determine the sensor readings from a plurality of zones indicate pressure applied to the tissue is applied substantially uniformly ([0140, 0417-0425, 0436-0438, 0489-0498], claims 1, 5-15, figs. 1-34 and 90).
Regarding claims 14-20, Swensgard et al. discloses the plurality of zones are arranged in a circular arrangement, wherein the processor configured to determine sensor readings associated with pressure applied to the tissue is configured to determine sensor readings across a period of time, wherein the processor configured to determine sensor readings across a period of time is configured to determine sensor readings continuously for the period of time, wherein the processor is further configured to monitor a second motor associated with the force applied by the anvil to compress the tissue; and wherein the processor configured to determine the force applied by the anvil to compress the tissue satisfies the threshold is configured to determine from the second motor that the force applied by the anvil to compress the tissue satisfies the threshold, wherein the processor is further configured to receive sensor readings associated with pressure applied to the tissue; and wherein the processor configured to determine the force applied by the anvil to compress the tissue satisfies the threshold is configured to determine from the received sensor readings the force applied by the anvil to compress the tissue satisfies the threshold, wherein the data indicating to provide motor control comprises data received from a surgical hub system ([0140, 0417-0425, 0436-0438, 0489-0498], claims 1, 5-15, figs. 1-34 and 90).

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., what structure is involved with “force to insert a surgical staple into the tissue”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The specification indicates that a “motor associated with force applied by a tissue compression anvil” is what the force to insert a surgical staple into the tissue in which Swensgard et al. discloses [0215-0217, 0239-0240, 0397-0405, 0483-0484].  Moreover, the only positively recited structure is a processor, first/second motors, and an anvil.  Phrases such as “receive an indication…based on sensor readings” is not limited to any particular mechanism in which the device is configured to “receive an indication”.  The act of receiving can be achieved numerous ways.  Examiner suggest positively reciting “a sensor” if a sensor is being used to receive data etc.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731